DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-2 in the reply filed on 02/25/2022 is acknowledged.  Examiner thanks Applicant for indicating the correctly designated Invention II, having Claims 3-5.  Withdrawal of Claims 3-5, in the reply filed by the Applicant on 02/25/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2018-027545, filed on 02/20/2018, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 07/21/2020 was considered by the examiner. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “a powder compact density of 4.0 g/cm3 or more” renders the claim indefinite.  It is unclear as to what parameters and conditions the powder was compacted and heated under, or if it applies to the internal density of the powder particles itself; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.	
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned phrase.

In addition to the rejections set forth above, Claim 2 depends from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2005/286315 (Saito).  
In regards to Claims 1-2, Saito teaches a rare-earth magnetic powder with an average particle diameter of 0.1-20 µm having a multilayer coating consisting of silica thin films (Abstract) wherein the thickness of the silica outer layer is 3-900 nm (Claim 3), wherein the magnetic powder can be SmFeN (¶23) – corresponding to and overlapping with the claimed limitations of a silicon oxide-coated soft magnetic powder comprising soft magnetic powder containing iron in an amount of 20% by mass or more, having a coated on a surface thereof a silicon oxide, the silicon oxide coating layer having an average thickness of 1-30 nm (instant Claim 1) and overlapping with the limitation of the silicon oxide-coated soft magnetic powder having a particle diameter D50 from 1.0-5.0 µm (instant Claim 2).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Saito does not explicitly teach that the coverage factor R as set forth in instant Claim 1 being 70% or more, given that Saito teaches particle diameters of 0.1-20 µm and n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2016/132696 (Toshiba).
In regards to Claims 1-2, Toshiba teaches a glass-coated soft magnetic powder with an Fe based soft magnetic powder (¶7), wherein the silicon oxide type glass is preferable and excellent in insulating, heat resistance, and bonding properties (¶13).  Toshiba teaches that the Fe-based soft magnetic powder contains 90% or more in molar fraction of Fe (¶11), and that the particle diameter of the powder is 3-100 µm  (¶16), and that the coating thickness of the silicon oxide glass is 5-80 nm (¶28) – corresponding to and overlapping with the claimed limitations of a silicon oxide-coated soft magnetic powder comprising soft magnetic powder containing iron in an amount of 20% by mass or more, having a coated on a surface thereof a silicon oxide, the silicon oxide coating layer having an average thickness of 1-30 nm (instant Claim 1) and overlapping with the limitation of the silicon oxide-coated soft magnetic powder having a particle diameter D50 from 1.0-5.0 µm (instant Claim 2).
n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Although Toshiba does not explicitly teach that the coverage factor R as set forth in instant Claim 1 being 70% or more, given that the particle diameters and coating thickness as set forth by Toshiba, one of ordinary skill in the art would expect, given that Saito teaches multilayer silica coatings, that particles on the smaller end of the disclosed range in conjunction with thicker silica coatings would result in and/or overlap with the claimed limitation of the coverage factor R being 70% or more (instant Claim 1).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  



Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2016/0276078 (Pagano) teaches an application of soft-magnetic powder includes magnetic core components, which serve as piece of magnetic material with a high permeability used to confine and guide magnetic fields 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784